UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1613


JOHN S. STRITZINGER,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA; VERNON MC WRIGHT; CHARLES HOLLIDAY; BRIAN
MOYNIHAN; UNITED STATES OF AMERICA; WALTER MASSEY,

                Defendants – Appellees,

          and

WILLIAM MASSEY; OFFICE OF THE PRESIDENT OF THE UNITED
STATES; OFFICE OF THE VICE PRESIDENT OF UNITED STATES,

                Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:15-cv-01469-TLW)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John S. Stritzinger, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     John      Stritzinger        appeals       the     district        court’s      order

adopting    the   magistrate      judge’s        recommendation         dismissing    his

complaint.        On   appeal,    we   confine        our     review    to    the   issues

raised    in   the     Appellant’s     brief.           See    4th     Cir.    R.   34(b).

Because    Stritzinger’s      informal          brief    does    not     challenge    the

basis    for   the     district    court’s       disposition,          Stritzinger     has

forfeited appellate review of the court’s order.                             See Williams

v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we affirm the district court’s judgment and deny

Stritzinger’s motion to appoint counsel.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




                                            3